Exhibit 10.1
 
 
CONSULTING AGREEMENT
 
This Consulting Agreement (this "Agreement") is made and effective as of the
20th day of April 2011, by and between PeopleString Corporation (the "Company"),
and Brooke Capital Investments, LLC ("Brooke").
 
WHEREAS, the Company desires to have Brooke provide certain consulting services,
as described in Section 1 of this Agreement, pursuant to the terms and
conditions of this Agreement; and
 
WHEREAS, Brooke desires to provide the Services to the Company pursuant to the
terms and conditions of this Agreement in exchange for the Consulting Fee
(defined in Section 2) and expense reimbursement provided for in Section 2.
 
NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants herein contained, the parties hereto, intending to be legally bound,
agree as follows:
 
1.          CONSULTING SERVICES.During the term of this Agreement. Brook; in the
capacity as an independent contractor, shall provide the services to the Company
set forth on Schedule 1 (the "Services"). The Company acknowledges that Brooke
will limit its role under this Agreement to that of a consultant, and the
Company acknowledges that Brooke is not, and will not become,- engaged in the
business of (i) effecting securities transactions for or on the account of the
Company, (ii) providing investment advisory services as defined in the
Investment Advisors Act of 1940, or (iii) providing any tax, legal or other
services. The Company acknowledges and hereby agrees that Brooke is not engaged
on a full-time basis and Brooke may pursue any other activities and engagements
it desires during the term of this Agreement. Brooke shall perform the Services
in accordance with all local, state and federal rules and regulations.
 
2.          COMPENSATION TO Brooke.
 
(a) The Company shall pay to Brooke an amount equal to fifty thousand (550,000)
dollars (the "Consulting Fee"). in cash. The Consulting Fee is due within 3 days
of the execution of this Agreement. Additionally, the Company shall issue to
Brooke fifty thousand (50,000) restricted common shares of PeopleString
Corporation Common Stock.
 
(b) Any commercially reasonable out-of-pocket expenses incurred by Brooke in
connection with the performance of the Services (the -Brooke Expenses") shall he
reimbursed by the Company within thirty (30) days of Brooke submitting to the
Company an invoice that details the amount of the Brooke Expenses and includes
written documentation of each expense that exceeds Fifty Dollars (550), provided
such expenses are approved by Company in writing in advance. Brooke shall not
charge a markup. surcharge, handling or administrative fee on the Brooke
Expenses. The Company acknowledges that Brooke may incur certain expenses during
the term of this Agreement, but not receive a bill or receipt for such expenses
until after the term of this Agreement. In such case, Brooke shall provide the
Company with an invoice and documentation of the expense and the Company shall
reimburse Brooke for such expenses within five (5) • days after receiving such
invoice.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.           TERM. The term of this Agreement shall be for three (3) months and
commence as of the date of this Agreement, subject to Section 4 of this
Agreement (the "Term").
 
4.           EFFECT OF TERMINATION. This Agreement may not be terminated
during the Term and under no circumstance is Brooke under any obligation to
return all or any portion of the Consulting Fee to the Company.
 
5.           ACCURACY OF INFORMATION PROVIDED TO Brooke. The Company represents
and warrants to Brooke that the publicly available financial information
concerning the Company subsequent to January 1, 2011 is, to the knowledge of the
Company, true and correct in all material respects
 
6.           INDEPENDENT CONTRACTOR. Brooke shall act at all times hereunder as
an independent contractor as that term is defined in the Internal Revenue Code
of 1986, as amended, with respect to the Company, and not as an employee,
partner. agent or co-venturer of or with the Company. Except as set forth
herein. the Company shall neither have nor exercise control or direction
whatsoever over the operations of Brooke, and Brooke shall neither have nor
exercise any control or direction whatsoever over the employees, agents or
subcontractors hired by the Company.
 
7.           NO AGENCY CREATED. No agency, employment, partnership or joint
venture shall be created by this Agreement, as Brooke is an independent
contractor. Brooke shall have no authority as an agent of the Company or to
otherwise bind the Company to any agreement, commitment, obligation, contract.
instrument, undertaking. arrangement, certificate or other matter. Each party
hereto shall refrain from making any representation intended to create an
apparent agency, employment, partnership or joint venture relationship between
the parties.
 
8.           INDEMNIFICATION.
 
(a) Indemnity by the Company. The Company hereby agrees to indemnify and hold
harmless Brooke and each person and affiliate associated with Brooke against any
and all losses, claims, damages, liabilities and expenses (including reasonable
costs of investigation and legal counsel fees). and in addition to any liability
the Company may otherwise have, arising out of, related to or based upon:
 
(i)  
Any breach by the Company of any representation, warranty or covenant contained
in or made pursuant to this Agreement; or

 
(ii)  
Any violation of law, rule or regulation by the Company or the Company's agents,
employees, representatives or affiliates.

 
(b) Indemnity by Brooke. Brooke hereby agrees to indemnity and hold harmless the
Company and each person and affiliate associated with the Company against any
and all losses. claims, damages, liabilities and expenses (including reasonable
costs of investigation and legal counsel fees), and in addition to any liability
the Company may otherwise have, arising out of, related to or based upon:
 
 
 

--------------------------------------------------------------------------------

 
 
 
(i)  
Any breach by Brooke of any representation, warranty or covenant contained in or
made pursuant to this Agreement; or

 
(ii)  
Any violation of law, rule or regulation by Brooke or Brooke's agents,
employees. representatives or affiliates

 
(c)  Actions Relating to Indemnity. If any action or claim shall be brought or
asserted against a party entitled to indemnification under this Agreement (the
"Indemnified Party") or any person controlling such party and in respect of
which indemnity may be sought from the party obligated to indemnify the
Indemnified Party pursuant to this Section 8 (the "Indemnifying Party"), the
Indemnified Party shall promptly notify the Indemnifying Party in writing and.
the Indemnifying Party shall assume the defense thereof, including the
employment of legal counsel and the payment of all expenses related to the claim
against the Indemnified Party or such other controlling party. If the
Indemnifying fails to assume the defense of such claims, the Indemnified Party
or any such controlling party shall have the right to employ a single legal
counsel, reasonably acceptable to the Indemnifying Party, in any such action and
participate in the defense thereof and to be indemnified for the reasonable
legal fees and expenses of the Indemnified Party's own legal counsel.
 
(d) This Section 8 shall survive any termination of this Agreement for a period
of three (3) years from the date of termination of this Agreement.
Notwithstanding anything herein to the contrary. no Indemnifying Party will be
responsible for any indemnification obligation for the gross negligence or
willful misconduct of the Indemnified Party.
 
9.             NOTICES. Any notice required or permitted to be given pursuant to
this Agreement shall be in writing (unless otherwise specified herein) and shall
be deemed effectively given upon personal delivery or upon receipt by the
addressee by courier or by telefacsimile addressed to each of the other Parties
thereunto entitled at the respective address listed below, with a copy by email,
or at such other addresses as a party may designate by ten (1 0) days prior
written notice:
 
If to the Company:
 
PeopleString Corporation
157 Broad Street, Suite 109
Red Bank, NJ 07701
Phone: (732) 741-2840
Fax: 732-741-2842
Attn: Darin M. Myman
 
 
 
 

--------------------------------------------------------------------------------

 
 
If to Brooke:
 
Brooke Capital Investments. LLC
PO Box 416
Penns Park PA
18943
Phone: (201) 390-1660
Fax:(212-656-1188
Attn: David Zazoff
 
10.            ASSIGNMENT. This Agreement shall not be assigned, pledged or
transferred in any way by either party hereto without the prior written consent
of the other party. Any attempted assignment, pledge, transfer or other
disposition of this Agreement or any rights. interests or benefits herein
contrary to the foregoing provisions shall be null and void.
 
11.            CONFIDENTIAL INFORMATION. Brooke agrees that, at no time during
the Term or a period of five (5) years immediately after the Term, will Brooke
(a) use Confidential Information (as defined below) for any purpose other than
in connection with the Services or (b) disclose Confidential Information to any
person or entity other than to the Company or persons or entities to whom
disclosure has been authorized by the Company. As used herein, "Confidential
Information" means all information of a technical or business nature relating to
the Company or its affiliates, including, without limitation, trade secrets,
inventions, drawings, file data, documentation, diagrams, specifications,
know-how, processes, formulae, models, test results, marketing techniques and
materials, marketing and development plans, price lists, pricing policies,
business plans, information relating to customer or supplier identities,
characteristics and agreements, financial information and projections. flow
charts, software in various stages of development, source codes, object codes,
research and development procedures and employee files and information;
provided. however, that "Confidential Information" shall not include any
information that (i) has entered the public domain through no action or failure
to act of Brooke; (ii) prior to disclosure hereunder was already lawfully in
Brooke's possession without any obligation of confidentiality; (iii) subsequent
to disclosure hereunder is obtained by Brooke on a non-confidential basis from a
third party who has the right to disclose such information to Brooke; or (iv) is
ordered to be or otherwise required to be disclosed by Brooke by a court of law
or other governmental body; provided, however, that the Company is notified of
such order or requirement and given a reasonable opportunity to intervene.
 
12.            RETURN OF MATERIALS AT TERMINATION. Brooke agrees that all
documents, reports and other data or materials provided to Brooke shall remain
the property of the Company, including, but not limited to. any work in
progress. Upon termination of this Agreement for any reason, Brooke shall
promptly deliver to the Company all such documents, including, without
limitation, all Confidential Information, belonging to the Company, including
all copies thereof.
 
13.           CONFLICTING AGREEMENTS; REQUISITE APPROVAL. Brooke and the Company
represent and warrant to each other that the entry into this Agreement and the
obligations and duties undertaken hereunder will not conflict with, constitute a
breach of or otherwise violate the terms of any agreement or court order to
which either party is a party, and each of the Company and Brooke represent and
warrant that it has all requisite corporate authority and approval to enter into
this Agreement and it is not required to obtain the consent of any person. film,
corporation or other entity in order to enter into this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
14.           NO WAIVER. No terms or conditions of this Agreement shall be
deemed to have been waived, nor shall any party hereto be stopped from enforcing
any provisions of the Agreement, except by written instrument of the party
charged with such waiver or estoppel. Any written waiver shall not he deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived, and shall not constitute a waiver of such
term or condition for the future or as to any act other than specifically
waived.
 
15.           GOVERNING LAW. This Agreement shall be governed by. construed in
accordance with and enforced under the internal laws of the State of New York.
The venue for any legal proceedings in connection with this Agreement shall be
in the federal or state courts located in the City of New York, State of New
York.
 
16.           ENTIRE AGREEMENT. This Agreement contains the entire agreement of
the parties hereto in regard to the subject matter hereof and may only be
changed by written documentation signed by the party against whom enforcement of
the waiver. change, modification, extension or discharge is sought. This
Agreement supercedes all prior written or oral agreements by and among the
Company or any of its subsidiaries or affiliates and Brooke or any of its
affiliates.
 
17.           SECTION HEADINGS. Headings contained herein are for convenient
reference only. They are not a part of this Agreement and are not to affect in
any way the substance or interpretation of this Agreement.
 
18.           SURVIVAL OF PROVISIONS. In case any one or more of the provisions
or any portion of any provision set forth in this Agreement should be found to
be invalid, illegal or unenforceable in any respect, such provision(s) or
portion(s) thereof shall be modified or deleted in such manner as to afford the
parties the fullest protection commensurate with making this Agreement, as
modified, legal and enforceable under applicable laws. The validity, legality
and enforceability of any such provisions shall not in any way be affected or
impaired thereby and such remaining provisions in this Agreement shall be
construed as severable and independent thereof.
 
19.           BINDING EFFECT. This Agreement is binding upon and inures to the
benefit of the parties hereto and their respective successors and assigns,
subject to the restriction on assignment contained in Section 10 of this
Agreement.
 
20.           ATTORNEY'S FEES. The prevailing party in any legal proceeding
arising out of or resulting from this Agreement shall be entitled to recover its
costs and fees, including, but not limited to, reasonable attorneys' fees and
post judgment costs, from the other party.
 
21.           AUTHORIZATION. The persons executing this Agreement on behalf of
the Company and Brooke hereby represent and warrant to each other that they are
the duly authorized representatives of their respective entities and that each
has taken all necessary corporate or partnership action to ratify and approve
the execution of this Agreement in accordance with its terms.
 
 
 
 

--------------------------------------------------------------------------------

 
 
22.           ADDITIONAL DOCUMENTS. Each of the parties to this Agreement agrees
to provide such additional duly executed (in recordable form. where appropriate)
agreements, documents and instruments as may be reasonably requested by the
other party in order to carry out the purposes and intent of this Agreement.
 
23.           COUNTERPARTS & TELEFACSIMILE. This agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original and
all of which shall constitute one agreement. A telefacsimile of this Agreement
may be relied upon as full and sufficient evidence as an original.
 
[Signatures on Following Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 
 

 
The Company:
 
PeopleString Corporation
         
 
By:
/s/ Darin M. Myman       Darin M. Myman       President and Chief Executive
Officer          

 
 

 
Brooke:
 
Brooke Capital Investments, LLC
         
 
By:
/s/ David Zazoff      
David Zazoff
     
President and Chief Executive Officer
         

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
The following are the Services that Brooke shall provide to the Company:
Corporate Communications to Include:
 
·  
The writing, design, and revisions of marketing materials with company
management

·  
The coordination of third party vendors to disseminate marketing materials such
as direct mail (company to pay out of pocket expenses)

·  
Press Release guidance

·  
Database Management

·  
Investor Vv'ebsite review and recommendations

·  
Presentation assessment and revisions

·  
Dissemination to all opt-in investors on Brookes' or affiliates websites